DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed November 9, 2020 and the Information Disclosure Statement (IDS) filed February 25, 2021.

Claim 1 is pending in the application.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on February 25, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Published Patent Application No. 20070241378 A1 to Aritome (referred to hereafter as “Aritome1”) in view of U.S. Published Patent Application No. 20070253253 A1 to Aritome (referred to hereafter as “Aritome2”).

Regarding claim 1, Aritome teaches a method of fabricating an integrated circuit memory device comprising: depositing a first dielectric layer {34} on a substrate {10/12} having a plurality of bit lines {14 where 14 is connected to the bit line contacts 112; Figure 44 and 45}; etching a plurality of source line trenches {the trench containing 482} in the first dielectric layer and a plurality of staggered bit line contact openings {the openings containing 110 and 112} in the first dielectric layer that each extend to a respective one of the plurality of bit lines; forming a plurality of source lines {482} in the plurality of source line trenches and a plurality of staggered bit line contacts {110, 112} in the plurality of staggered bit line contact openings from a first metal layer {440}; depositing a second dielectric layer {460} on the first dielectric layer.

Aritome1 does not appear to explicitly describe depositing an anti-reflective coating layer on the second dielectric layer.  Aritome1 shows that it was known to provide an “antireflection film applied to…masking features on select line gate stacks…such that [a] conductive strap is not removed from select line stacks…after…etching…” (Aritome2 paragraph [0054]).  It would have been obvious to one of ordinary skill in the art to combine the Aritome2 antireflection film with the Aritome1 device such that a conductive strap is not removed from select line stacks after etching.

Double Patenting
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,669,597 B2 in view of U.S. Patent No. 6,380,067 B1 to Subramanian.  Although the claims at issue are not identical, they are not patentably distinct from each other because:

U.S. Patent No. 8,669,597 B2 claim 8 includes a method of fabricating an integrated circuit memory device comprising: depositing a first dielectric layer on a substrate having a plurality of bit lines; etching a plurality of source line trenches in the first dielectric layer and a plurality of staggered bit line contact openings in the first dielectric layer that each extend to a respective one of the plurality of bit lines; forming a plurality of source lines in the plurality of source line trenches and a plurality of staggered bit line contacts in the plurality of staggered bit line contact openings from a first metal layer; depositing a second dielectric layer on the first dielectric layer {“A method of fabricating an integrated circuit memory device comprising: depositing a first inter-level dielectric layer on a substrate having a plurality of bit lines and one the plurality of bit lines; etching a plurality of source line trenches in the first inter-level dielectric layer and a plurality of staggered bit line contact openings in the first inter-level dielectric layer that each extend to a respective one of the plurality of bit lines; forming a plurality of source lines in the plurality of source line trenches and a plurality of staggered bit line contacts in the plurality of staggered bit line contact openings from a first metal layer; depositing a second inter-level dielectric layer on the first inter-level dielectric layer; etching a plurality of source line via openings in the second inter-level dielectric layer that each extend to a respective one of the plurality of source lines and a plurality of staggered bit line via openings in the second inter-level dielectric layer that each extend to a respective one of the plurality of staggered bit line contacts; and forming a plurality of source line vias in the plurality of source line via openings and a plurality of staggered bit line vias in the plurality of staggered bit line via openings from a second metal layer”}.  U.S. Patent No. 8,669,597 B2 claim 8 does not appear to include depositing an anti-reflective coating layer on the second dielectric layer.  Subramanian shows that it was known to provide such a layer (see the Subramanian title) for semiconductor devices. It would have been obvious to one of ordinary skill in the art to combine the Subramanian deposition of an ARC layer with the claims 1 methodology as one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have recognized that the results were predictable.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,833,013 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:  claim 1 of U.S. Patent No. 10,833,013 B2 includes a method of fabricating an integrated circuit memory device comprising: depositing a first dielectric layer on a substrate having a plurality of bit lines; etching a plurality of source line trenches in the first dielectric layer and a plurality of staggered bit line contact openings in the first dielectric layer that each extend to a respective one of the plurality of bit lines; forming a plurality of source lines in the plurality of source line trenches and a plurality of staggered bit line contacts in the plurality of staggered bit line contact openings from a first metal layer; depositing a second dielectric layer on the first dielectric layer; and depositing an anti-reflective coating layer on the second dielectric layer {“A method of fabricating an integrated circuit memory device comprising: depositing a first dielectric layer on a substrate having a plurality of bit lines and one the plurality of bit lines; etching a plurality of source line trenches in the first dielectric layer and a plurality of staggered bit line contact openings in the first dielectric layer that each extend to a respective one of the plurality of bit lines; forming a plurality of source lines in the plurality of source line trenches and a plurality of staggered bit line contacts in the plurality of staggered bit line contact openings from a first metal layer; depositing a second dielectric layer on the first dielectric layer; depositing an anti-reflective coating layer on the second dielectric layer; etching a plurality of source line via openings in the second dielectric layer that each extend to a respective one of the plurality of source lines and a plurality of staggered bit line via openings in the second dielectric layer that each extend to a respective one of the plurality of staggered bit line contacts; and forming a plurality of source line vias in the plurality of source line via openings and a plurality of staggered bit line vias in the plurality of staggered bit line via openings from a second metal layer”}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826